145 F.3d 1344
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marta ZAMBRANO;  Margarita Rodriguez;  Graciela Lopez;Andrea Ruiz;  Martha Ozuna;  Jorge Perdoma;Plaintiffs-Appellees,v.IMMIGRATION AND NATURALIZATION SERVICE;  Janet Reno,Attorney General of the United States;  Doris Meissner,Commissioner of Immigration and Naturalization Service;Gustavo De La Vina, Regional Commissioner, Immigration andNaturalization Service, Defendants-Appellants.
No. 97-16526.D.C. No. CV-88-00455-EJF.
United States Court of Appeals, Ninth Circuit.
Submitted** January 15, 1998.Decided May 7, 1998.

Appeal from the United States District Court for the Eastern District of California, Edward J. Garcia, District Judge, Presiding.
Before HALL, WIGGINS, and KOZINSKI, Circuit Judges.


1
ORDER*


2
Appellants' February 2, 1998, motion for summary disposition is GRANTED.  In light of this court's opinion in Catholic Social Services v. Reno, 134 F.3d 921 (9th Cir.1998), we vacate the district court's interlocutory orders and remand with instructions to dismiss the action for lack of jurisdiction.


3
Appellees' January 26, 1998, motion to file a supplemental brief is DENIED.


4
Appellants' February 13, 1998, motion for immediate issuance of the mandate is GRANTED.  The mandate shall issue forthwith.



**
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3